The construction placed by appellant upon the conclusions heretofore filed seems to require a fuller statement of the grounds upon which we sustained the refusal of certain requested instructions, lest the decision should be misleading on a question of practice.
The first charge requested and signed by counsel for appellant contained six paragraphs, numbered as follows: 1, 2, 3, 4, 5, 6. Following the signature of counsel is this indorsement:
"I refuse these charges; some of them are correct, but as they are all written on the same sheets of paper, one closely following the other, I can not separate one from the other and give such as are correct and refuse the incorrect ones. I think the substance of those which are correct is given in the main charge.
"E.W. TERHUNE, Judge."
The second charge requested and signed by counsel contained two paragraphs, numbered 7 and 8, and is accompanied with this indorsement: "Refused, because both are on one sheet of paper, and as far as deemed correct, already given."
These indorsements seem to have been made when the charges were requested, and amounted to a requirement by the trial court that such as were correct should be presented in such form as that they might be read to the jury and carried with them in their retirement, without the necessity of culling and copying the good in order to eliminate the bad. We are of opinion that counsel, who are officers of the court, may properly be required to conform to a demand so reasonable. We are not passing upon a case where the ground of refusal is not stated. We hold, that in order to properly comply with articles 1319 and 1321 of the Revised Statutes, the requirement of the court in this case was within judicial discretion and reasonable.
The same principle was repeated in some of these paragraphs which were correct and had already been given in the court's charge. In so far as these requested instructions contained correct propositions, we think they were substantially embodied in the main charge. We therefore adhere to the conclusion heretofore announced, that "the court did not err *Page 127 
in refusing to give these instructions, for the reasons stated in connection with his indorsement of refusal."
The rehearing will be refused.
Overruled.
Justice HEAD did not sit in this case.